DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-5) in the reply filed on 2/3/2021 is acknowledged.  The traversal is on the ground(s) that that ISR found unity of invention, thus restriction should be withdrawn. This is not found persuasive because Hayes (US 2006/0135668 A1) in view of Goto et al (US 2010/0041783 A1), teaches the claim 1 elements/composition, including components A, B, and C (which includes thermoresponsive polymer, organic foam, and filler materials). With that being said, Group I -11 lack of unity of invention because, the technical feature, as included in claim 1 is not a special technical feature as it does not make contribution over the prior art as applied herein.
The requirement is still deemed proper and is therefore made FINAL.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “wherein the composite material further comprise a component, and (C) at least one clay mineral, wherein component (C) is a layered silicate” in lines 7-9. Claim as written is vague and indefinite since claim 1 recites “a component” and “component C” and it is unclear whether there is any distinction between a component and component C as claimed. For the purpose of examination, the Examiner considers that applicant possibly intended to claim component = component C. Applicant is urged to clarify this in the next action. Claims 2-5 are dependent upon claim 1, and are rejected for the same reason as discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 2006/0135668 A1) in view of Goto et al (US 2010/0041783 A1).
For claims 1-4, Hayes teaches a composite material (see abstract), comprising: at least one thermoresponsive polymer (“polyethers” or “polymethacrylate”, see [0069]), at least one organic foam material (see “organic foam” [0114]), and wherein the clay material is layered silicate ([0044]); wherein the component (C) is selected from group consisting of montmorillonites and kaolinites (see [0044]). 
However, Hayes fail to teach wherein the organic foam material is selected from polyurethane foam.
In the same field of endeavor, pertaining to foam material and product produced, Goto et al teach known organic foam, and including polyurethane, phenol, polystyrene (see [0067]). 
It would have been obvious to one ordinary skill in the art at the time of the applicant invention to modify Hayes product with using polyurethane as the organic foam, as taught by Goto et al, for the benefit of providing final product having functional benefit of low   toxicity and excellent physical properties (see abstract).
The examiner notes that claim 1 also recites that component A having lower critical solution temperature (LCST), the lower critical solution temperature (LCST) oC and wherein the lower critical solution temperature (LCST) being the temperature at which component (A) and water exhibit a miscibility gap; wherein component (B) organic foam is open-cell to an extent of at least 50%. It is noted that claim 1 does not positively recite further including water, thus similarly examined. The “critical solution temperature” as claimed pertains to the materials, thus since Hayes teaches same materials/composition, the at least one thermoresponsive polymer (polyether, poly-methacrylate), thus it includes the similar functional properties as claimed, and same goes for claim 3. Also see MPEP 211.01 which teaches - "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 199o)). 
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As for claim 5, Hayes fails to explicitly teach wherein the composite material comprises in the range from 0.5 to 50 wt% of component (A), in the range from 25 to 99.49 wt% of component (B), and in the range from 0.01 to 50 wt% of component (C), based in each case on the sum of the weight percentages of components (A),(B), and (C). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6,787,245 B1 teaches polyester including specific components in A, and including organic foam, and as well as clay mineral such as montmorillonites and kaolinites, similarly, see US 2004/0254332 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743